                                                                                      FILED
                                                                                      CLERK
UNITED STATES DISTRICT COURT                                               1/10/2020 12:46 pm
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X               U.S. DISTRICT COURT
ISABEL CHATELAIN-FLEMING,                                               EASTERN DISTRICT OF NEW YORK
                                                                             LONG ISLAND OFFICE
                                   Plaintiff,
                                                                     ORDER
                 -against-                                           19-CV-7230 (JMA) (ARL)

NORTHWELL HEALTH, et al.,

                                    Defendants.
-------------------------------------------------------------X
JOAN M. AZRACK, District Judge:

        On December 23, 2019, plaintiff Isabel Chatelain-Fleming (“Plaintiff”) filed a pro se

complaint on the Court’s employment discrimination complaint form against Northwell Health,

Orlin and Cohen Orthopedic Group, Mary Caroff, Susan Waine, Ashley Phillips, and Ali

Bottiglieri (collectively, the “Defendants”) pursuant to Title VII of the Civil Rights Act of 1964,

as codified, 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”) and state and local laws.

Accompanying the complaint is an application to proceed in forma pauperis.

        Upon review of the declaration accompanying Plaintiff’s application to proceed in forma

pauperis, the Court finds that Plaintiff is qualified to commence this action without prepayment of

the filing fee. See 28 U.S.C. § 1915(a) (1). Accordingly, Plaintiff’s request to proceed in forma

pauperis is GRANTED.

        IT IS HEREBY ORDERED that Plaintiff is granted leave to file the complaint without

prepayment of the filing fee or security therefor; and IT IS FURTHER ORDERED that the Clerk

of Court must forward to the United States Marshal Service for the Eastern District of New York

copies of Plaintiff’s summonses, complaint and this Order for service upon Defendants without

prepayment of fees; and
         IT IS FURTHER ORDERED that the Clerk of Court must mail a copy of this Order to the

Plaintiff.

SO ORDERED.
                                                         ______/s/ (JMA)_________
Dated:         January 10, 2020                          Joan M. Azrack
               Central Islip, New York                   United States District Judge




                                              2
